UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.          Jason    Harris
Cowley,   Jennifer  P.   May-Parker,   Assistant   United     States
Attorneys, Raleigh, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charlette Dufray Johnson appeals the district court’s order

denying her motion for release of grand jury transcripts or for

dismissal of her convictions and sentence.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Johnson, No. 7:10-cr-00093-BR-1 (E.D.N.C. Nov. 6, 2015).                   We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2